Citation Nr: 0904766	
Decision Date: 02/10/09    Archive Date: 02/13/09

DOCKET NO.  07-12 606	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Whether new and material evidence has been received to reopen 
the claim of entitlement to service connection for bilateral 
hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The Veteran had active service from January 1978 to December 
1992.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2006 rating determination of 
the Columbia, South Carolina, Department of Veterans Affairs 
(VA) Regional Office (RO).  

The Veteran appeared at a hearing before the undesigned at 
the RO in December 2008.  A transcript of the hearing is of 
record.  

In an unappealed rating decision dated in February 1994, the 
RO denied entitlement to bilateral hearing loss.  The basis 
for the denial was that current hearing loss as defined by VA 
had not been demonstrated.  

In its August 2006 decision, the RO determined that new and 
material evidence had not been submitted to reopen the claim 
for service connection for bilateral hearing loss.  The RO 
appears to have subsequently reopened and denied the claim on 
the merits.  The Board is under a legal duty in such a case 
to determine if new and material evidence was submitted, 
regardless of the RO's actions.  Jackson v. Principi, 265 F. 
3d 1366 (Fed. Cir. 2001).  

The appeal is REMANDED to the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required on his part.


REMAND

At the time of his December 2008 hearing, the Veteran 
testified that he had recently been seen at the Greenville VA 
Outpatient Clinic and had been given an audiological 
evaluation which showed that he had a hearing loss for VA 
rating purposes.  The there has been no demonstration of a 
hearing loss for VA rating purposes to date.  

The Veteran also testified that the physician who performed 
the audiological evaluation verbally indicated to him that 
his hearing loss could have been related to his period of 
service.  While the Veteran indicated that he would attempt 
to obtain these records and forward them to the Board and 
asked that the record be held open for thirty days to forward 
the records, there have been no records received to date.  VA 
is deemed to have constructive knowledge of documents which 
are generated by VA agents or employees.  Bell v. Derwinski, 
2 Vet. App. 611,612-13 (1992).  If those documents predate a 
Board decision on appeal, are within VA's control, and could 
reasonably be expected to be part of the record, then "such 
documents are, in contemplation of law, before the Secretary 
and the Board and should be included in the record."  Id. at 
613.  If such material could be determinative of the claim, a 
remand for readjudication is in order.  Dunn v. West, 11 Vet. 
App. 462, 466 (1998).  The Board has no alternative but to 
obtain these records and associate them with the claims 
folder.  

While the Veteran's testimony as to what the physician told 
him constitutes medical hearsay, VA has a duty to ask the 
Veteran to submit a statement from the physician who 
reportedly gave him the opinion.  Robinette v. Brown, 8 Vet 
.App. 69 (1995).  The Veteran was essentially advised at the 
hearing to get this evidence, but the remand provides an 
opportunity for him to receive explicit notice.

While there is no duty to obtain an examination or medical 
opinion prior to reopening a finally denied claim, the 
Veteran was provided a September 2007 VA examination, it 
would be in the interest of judicial economy that if evidence 
is received showing current hearing loss, the evidence should 
be referred to the examiner to render an opinion as to 
whether the current hearing loss, is related to the Veteran's 
period of active service.  Cf. 38 C.F.R. 
§ 3.159(c)(4)(C)(iii) (2008).

Accordingly, the case is REMANDED for the following action:

1.  Advise the Veteran to submit a 
statement from the physician who told him 
that his current hearing loss was related 
to service.  The statement should reduce 
to writing the opinion that there is 
current hearing loss that is a result of 
events in service.

2.  Obtain copies of all records of the 
Veteran's treatment for hearing loss at 
the Greenville VA Clinic from January 
2008 to the present.

2.  If the newly obtained records reveal 
a current hearing loss, as defined for VA 
rating purposes, return the claims folder 
to the September 2007 VA examiner and 
request that he opine whether it is at 
least as likely as not (50 percent 
probability or more) that the Veteran's 
current hearing loss is related to his 
period of active service.  Rationale is 
requested for each opinion that is 
rendered.  If the newly obtained records 
show a hearing loss for VA rating 
purposes and the September 2007 VA 
examiner is not available, schedule the 
Veteran for a VA examination to determine 
the nature and etiology of any current 
hearing loss and whether it is at least 
as likely as not related to the Veteran's 
period of active service.  Rationale 
should accompany each opinion that is 
rendered.  

3.  After completion of the above, if the 
above claim is not fully granted, issue a 
supplemental statement of the case, 
before returning the case to the Board, 
if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



